This case is before the court on motion of defendant in error to affirm on certificate because of the failure of plaintiffs in error to file the transcript within the time provided by law. The record discloses that the trial court rendered final judgment on January 10, 1939. Petition for writ of error and supersedeas bond were filed on March 18, 1939, and service of citation in error was had on March 18, 1939. The time within which the transcript should have been filed in the Court of Civil Appeals expired May 17, 1939. R.S. art. 1839, as amended 1931, Vernon's Ann.Civ.St. art. 1839. Defendant in error filed his motion to affirm on certificate June 2, 1939, during the term to which plaintiffs in error's appeal was returnable.
Under the provisions of R.S. art. 1841, the defendant in error is entitled to have the judgment of the trial court affirmed. Art. 1841, R.C.S.; 3 Tex.Jur. 737; Beaver v. Beaver, Tex.Civ.App. 57 S.W.2d 279, and authorities there cited.
The motion to affirm on certificate is granted, and the judgment of the trial court affirmed.